GERALD K. ANDERSON, District Attorney, Waupaca County
Deputy Assistant District Attorney Terry Rebholz has requested my opinion whether the identification, records and statistics required by sec. 165.83, Stats., should be made and kept for juveniles.
It is my opinion that they should.
Section 165.83 (2), Stats., requires the Law Enforcement Services Division of the Department of Justice to obtain and file fingerprints, descriptions, photographs, and other available identifying data on "persons" who have been arrested or taken into *Page 46 
custody in this state for violation of offenses set forth in subsection (2) (a). Local law enforcement agencies are to cooperate and assist in the establishment of a state system of criminal identification by reason of sec. 165.83 (2) (h) and sec.165.84, Stats. The latter section requires local law enforcement agencies to secure the information referred to in sec. 165.83
(2), Stats., from each "person" arrested or taken into custody and to report the same to the Department of Justice.
As used in these statutes, the words "person" or "persons" include human beings above and below the age of 18 years. Secs.48.02 (3) and 990.01 (1), (20), (26), Stats.
The local law enforcement agency and the Law Enforcement Services Division should keep such records separate from records of persons 18 or older and should otherwise comply with the provisions of sec. 48.26 (1) and (2), Stats., which provide:
"(1) Peace officers' records of children shall be kept separate from records of persons 18 or older and shall not be open to inspection or their contents disclosed except by order of the court. This subsection shall not apply to the representatives of newspapers or other reporters of news who wish to obtain information for the purpose of reporting news without revealing the identity of the child involved or to the confidential exchange of information between the police and officials of the school attended by the child or other law enforcement or social welfare agencies or to children 16 or older who are transferred to the criminal courts.
"(2) Juvenile court records shall be entered in books or deposited in files kept for that purpose only. They shall not be open to inspection or their contents disclosed except by order of the court."
The exchange of such information between the local law enforcement agency and the Law Enforcement Services Division is permitted under the "confidential exchange of information" exception in sec. 48.26, Stats. Without order of the court, the records are closed to inspection by the public except as the provisions of sec. 48.26, Stats., permit.
It is my opinion that sec. 48.26. Stats., would not prohibit the local agency or the Law Enforcement Services Division from utilizing the information contained therein in reporting statistical *Page 47 
information to the public which does not disclose the identity of the child or children involved.
RWW:RJV